Title: From Alexander Hamilton to Jeremiah Olney, 29 June 1801
From: Hamilton, Alexander
To: Olney, Jeremiah


New York June 29. 1801
Dear Sir
The original of your letter of the 9th. of April never came to hand. The copy in that of the 9th. of June arrived here while I was on a circuit, so that I did not receive it till a few days ago.
It is the practice on the admission of honorary members to present them with diplomas. But there are no blanks in my possession and very few in that of the officers of the Society of this state. These, without an order of the Society, could not part with them—and it being very doubtful whether of the small number which remains a sufficiency could be spared for your purpose, I have written to the Secy of the General Society to endeavour to obtain a supply. I delayed for a day or two answering your letter in hope of receiving it; but not having yet had an answer to my application, I conclude to avail myself of the post of to day. The moment I can acquire in any way the number wanted it shall be forwarded.
Accept the assurance of my warm esteem and regard and present on my behalf to your Society congratulations on the approaching anniversary.
A Hamilton
J Olney EsqrPresident
